                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

ESTATE OF GERALDINE F.
JENNINGS, ROBERT J.
JENNINGS, CHERYL FAZO and
KIM S. JENNINGS,

            Plaintiffs,

v.                                               Case No: 2:19-cv-72-SPC-NPM

GULFSHORE PRIVATE HOME
CARE, LLC,

              Defendant/Third
              Party Plaintiff

CRIS-CAROL SAMUELS,

       Third Party Defendant. /

                                        ORDER1

       Before the Court is United States Magistrate Judge Nicholas P. Mizell’s

Report and Recommendation. (Doc. 201). Judge Mizell recommends granting

in part Defendant Gulfshore Private Home Care, LLC’s Motion for Taxable

Costs and awarding Gulfshore $2,408.55. (Doc. 201). Neither party objects to

the Report and Recommendation, and the time to do so has expired.




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
      A district judge “may accept, reject, or modify in whole or in part, the

findings or recommendations made by the magistrate judge.” 28 U.S.C. §

636(b)(1). The district judge “shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to

which objection is made.”      Id.   And “[t]he judge may also receive further

evidence or recommit the matter to the magistrate judge with instructions.”

Id.

      After examining the file independently and upon considering Judge

Mizell’s findings and recommendations, the Court accepts and adopts the

Report and Recommendation.

      Accordingly, it is now

      ORDERED:

      1. Defendant Gulfshore Private Home Care, LLC’s Motion for Taxable

         Costs (Doc. 195) is GRANTED in part and DENIED in part.

      2. The Clerk is directed to enter a judgment in favor of Defendant and

         against Plaintiff, awarding costs in the amount of $2,408.55.

      DONE and ORDERED in Fort Myers, Florida on May 7, 2021.




Copies: All Parties of Record




                                         2
